IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41300
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANTHONY GONZALEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-00-CR-110-3
                      --------------------
                        October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Anthony Gonzalez appeals the 235-month sentence and five-

year term of supervised release imposed following his guilty plea

to Count One of the superseding indictment.   Gonzalez contends

that the district court did not admonish him in accordance with

Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), that the

quantity of methamphetamine was an element of the offense that

the Government had to prove beyond a reasonable doubt.   Gonzalez

contends also that the district court’s finding that he did not

withdraw from the conspiracy was clearly erroneous.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-41300
                                 -2-

     Apprendi requires the reversal of a conviction “only in

those cases where a sentence exceeds the statutory maximum.”

United States v. Salazar-Flores, 238 F.3d 672, 673 (5th Cir.

2001) (citation omitted).

      Gonzalez concedes that he pleaded guilty to Count One of

the superseding indictment that charged him with conspiracy to

possess with intent to distribute “more than five hundred (500)

grams of a mixture or substance containing methamphetamine,” in

violation of 21 U.S.C. § 841(a)(1), 21 U.S.C. § 841(b)(1)(A), and

21 U.S.C. § 846.   Section 841(b)(1)(A), 21 U.S.C., provides that

a person convicted for involvement with 500 grams or more of a

mixture or substance containing a detectable amount of

methamphetamine shall be imprisoned to a minimum term of ten

years’ imprisonment and a maximum term of life imprisonment.

Gonzalez’s 235-month term of imprisonment is within the statutory

maximum and does not violate Apprendi.     See Salazar-Flores, 238

F.3d at 674.   Gonzalez’s maximum penalty of life imprisonment

subjected him to a five-year term of supervised release.     See 18

U.S.C. § 3559(a)(1); 18 U.S.C. § 3583(b)(1).

     Gonzalez bore the burden of showing that the information on

which the court relied at sentencing is “materially untrue.”

See United States v. Ocana, 204 F.3d 585, 593 (5th Cir. 2000)

(internal quotation and citation omitted).    Gonzalez has not

shown that the district court’s determination of his credibility

and its finding that he did not withdraw from the conspiracy were

clearly erroneous.   See Ocana, 204 F.3d at 593; United States v.
                          No. 00-41300
                               -3-

Hill, 42 F.3d 914, 916 (5th Cir. 1995).   Accordingly, the

judgment of the district court is AFFIRMED.